Endicott, J.
Upon the undisputed facts, the jury were bound to find that the defendant, as alleged in the second count, converted to his own use the chattels delivered to him by the plaintiff, as the consideration for the conveyance of the farm, which was never conveyed to the plaintiff by a valid and sufficient deed. See Burns v. Lynde, 6 Allen, 305. The consideration therefore utterly failed. The deed was properly admitted in evidence as part of the transaction, and the plaintiff was entitled to recover the value of the chattels which he had delivered as his part of the bargain. The plaintiff having recovered no more than their value, the defendant was in no way injured by any of the instructions; and it is unnecessary to consider whether they were in all respects accurate.

Exceptions overruled.